DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to regarding the ambiguous transitional phrase. Both claims recite structure in the apparent preamble (before the phrase "the tool head comprising") that appears to be intended to be part of the positively claimed subject matter. For examination purposes, the phrase "a tool head having" shall be interpreted as the preamble and transitional phrase.
Claim 14 is objected to as it is unclear which specific rim diameter is referred to by the term "a first rim diameter". Claim 14 will be interpreted as best understood by the examiner.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

All claims depending from the rejected claims are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US PGPUB 2014/0196581).
Regarding claim 1, Su teaches a tool head (20) having a working end (21) adapted to engage a work piece (such as a square-headed bolt) and a drive end opposing the working end (22) and having a 
a first rim (24) disposed proximate to the working end;
a second rim (25) disposed proximate to the drive end and having a second rim width (L2); and 
an annular groove (26) disposed between the first and second rims (26 is between 25 and 24, see figs. 1-8) and having a groove width (L3) and a groove depth (D3, or the difference between D3 and D1 or D2) that is about 5.0%-15.0% of the drive end outer diameter (D3 is greater than 0.8 times (i.e. 20% or less) D2 therefore the groove depth can be 5.0% - 15.0% of the drive end outer diameter, see paragraph [0023] and fig. 3), and the groove width is about 0.25-0.47 inches (L2 + L3 < L1 and 0.8L2 >= L3 <= 1.2L2, assuming L3 = 0.8L2 (i.e. 1.25L3 = L2), then L8 < 0.44 L1 and if L1 = 1 inch, then L3 < 0.44 inches; see paragraph [0023] and figs. 3-4),
wherein the second rim width is less than the groove width (L3 is in a range such that 0.8L2 <= L3 <= 1.2L2, in the latter portion of this range, the rim width L2 is smaller than the groove width L3, see paragraph [0023] and fig. 3).
		
Regarding claim 2, Su teaches the tool head of claim 1, wherein the groove depth is 0.020-0.050 inches (D3 can be between 0.020-0.050 depending on the outer diameter, see paragraph [0023] and fig. 3).

Regarding claim 3, Su teaches the tool head of claim 2, wherein the groove depth is 0.020-0.030 inches (D3 can be between 0.020-0.030 depending on the outer diameter, see paragraph [0023] and fig. 3).

claim 5, Su teaches the tool head of claim 1, wherein the groove depth is about 5.0%-10.5% of the drive end outer diameter (D3 is 0.8 or less (i.e. 20% or less) than D2, therefore the groove depth can be 5.0%-10.5% of the drive end outer diameter, see fig. 3 and paragraph [0023]).

Regarding claim 6, Su teaches the tool head of claim 1, wherein the groove width is about 0.25-0.47 inches (L2 + L3 < L1 and 0.8L2 <= L3 <= 1.2L2, assuming L3 = 0.8L2 (i.e. 1.25L3 = L2), then L3 < 0.44 L1 and if L1 = 1 inch, then L3 < 0.44 inches; see paragraph [0023] and figs. 3-4).

Regarding claim 7, Su teaches the tool head of claim 1, wherein the groove includes a first groove end proximate to the drive end, and a second groove end proximate to the working end, and wherein the second groove end is located about 0.32-0.63 inches from the drive end (depending on the length of the socket, L2+L3 can be between 0.32 and 0.63 inches, see fig. 3 and paragraph [0023]).

Regarding claim 14, Su teaches the tool head of claim 1, wherein a first rim diameter is substantially the same as the drive end outer diameter (diameter of rim 25 is substantially same as the outer diameter at drive end 22, see Su fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Su.
Regarding claim 13, Su teaches the tool head of claim 1, but does not teach that the aperture is a square aperture. However, Su teaches the concept of a tool head having both square and hexagonal apertures (hexagonal, see fig. 2, square for power tool, see fig. 7). It would have been obvious to a person having ordinary skill in the art to modify the device of Su such that the driving aperture was a square aperture, as doing so represents the simple substitution of one known element for another to obtain predictable results.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Olson et al. (US 5485769), hereinafter Olson.
	Regarding claim 8, Su discloses a tool head (20) having a working end (21) adapted to engage a work piece (such as a square-headed bolt) and an opposing drive end (22) having a drive end outer diameter (D2) and an aperture (see fig. 3) adapted to matingly engage a lug of a tool (21 can be connected to a tool, see figs. 6-7, and paragraph [0023]), 
	the tool head comprising: 
	a first rim (24) proximate to the working end; 
	a second rim (25) proximate to the drive end and having a second rim width (L2); and 
	an annular groove (26) disposed between the first and second rims (26 is between 25 and 24, see figs. 1-8) and having a groove width (L3) and a groove depth (D3, or the difference between D3 and D1 or D2) that is about 5.0%-15.0% of the drive end outer diameter (D3 is greater than 0.8 times (i.e. 
	wherein the second rim width is less than the groove width (L3 is in a range such that 0.8L2 <= L3 <= 1.2L2, in the latter portion of this range, the rim width L2 is smaller than the groove width L3, see paragraph [0023] and fig. 3).
	Su teaches the presence of an indent disposed on an inner surface that is adapted to engage an outwardly biased ball disposed on the lug to detain the tool head on the lug, but not that it is on the aperture.
	However, Olson teaches a tool head having indents disposed on an inner surface of both a drive end and a working end (detents 89 and 89a, see Olson fig. 10 and col. 6 lines 32-37). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Olson with the tool head of Su, as doing so would facilitate retention of both tools and work pieces having detent balls (see Olson col. 6 lines 65-67).
	 
	Regarding claim 9, Su in view of Olson teaches the tool head of claim 8, wherein the groove depth is 5.0%-10.5% of the drive end outer diameter (D3 is 0.8 or less (i.e. 20% or less) than D2, therefore the groove depth can be 5.0%-10.5% of the drive end outer diameter, see fig. 3 and paragraph [0023]).

	Regarding claim 10, Su in view of Olson teaches the tool head of claim 8, wherein the groove depth is 0.020-0.050 inches (D3 can be between 0.020-0.050 depending on the outer diameter, see paragraph [0023] and fig. 3).

	Regarding claim 11, Su in view of Olson teaches the tool head of claim 10, wherein the groove depth is 0.020-0.030 inches (D3 can be between 0.020-0.030 depending on the outer diameter, see paragraph [0023] and fig. 3).

	Regarding claim 12, Su in view of Olson teaches the tool head of claim 8, wherein the groove includes a first groove end proximate the drive end, and a second groove end proximate the working end, and wherein the second groove end is located 0.32-0.63 inches from the drive end (depending on the length of the socket, L2+L3 can be between 0.32 and 0.63 inches, see fig. 3 and paragraph [0023]).

Response to Arguments
Applicant's arguments filed December 1st, 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1-3 and 5-12 under section 112, applicant reiterates their arguments that the term “about” is definite, citing a variety of case law. Their arguments are unpersuasive because in each instance cited, the relevant term has been a point, not a range. Furthermore, regarding the citation to Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200 in the previous case, examiner would like to remind applicant that the phrase “at least about, 160,000 IU” does, in fact, use the term “about” with respect to a range, albeit an unbounded one. That a single point may be assessed using a measurement tool does not mean that a range of points can. Consequently applicant’s arguments regarding the aforementioned rejection are unpersuasive.
The arguments regarding the rejection of claims 1 and 8 over Su (and Su in combination with Olson) are similarly unpersuasive. Applicant argues that the ends of Su, as interpreted in the previous action are not capable of performing the defined functions of a drive end and working end. Applicant is 
The remainder of applicant’s arguments regarding the previously issued rejections under Su and Su in view of Olson are directed to applicant’s preferred interpretation of Su rather than that cited in the rejections, and are consequently unpersuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Su (US 9144893), Su (US 9827654), and Su (US PGPub 2015/0321324) are members of hte same patent family as Su.
Moss et al. (US 10792793), Meng (US 8690164), and Zhang et al. (US PGPub 2016/0016298) teach relevant art relating to gripping channels in tools.
Feuerstein et al. (US 9956670) teaches the concept of variable size working heads in tools (see e.g. Feuerstein fig. 1c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723